COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00403-CV


EBAMBI MULENDA                                                      APPELLANT

                                        V.

WILMINGTON SAVINGS FUND                                                 APPELLEE
SOCIETY, FSB (SUCCESSOR BY
MERGER TO CHRISTIANA BANK
& TRUST COMPANY), AS
OWNER TRUSTEE OF THE
SECURITY NATIONAL FUNDING
TRUST


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

                       MEMORANDUM OPINION1
                                    ------------

      On September 30, 2011, Appellant Ebambi Mulenda filed a notice of

appeal from the county court at law’s August 30, 2011 final judgment.



      1
       See Tex. R. App. P. 47.4.
      On October 7, 2011, we notified appellant of our concern that we lacked

jurisdiction over the appeal because it did not appear that the notice of appeal

had been timely filed. See Tex. R. App. P. 26.1. That is, because no post-

judgment motion was filed to extend the appellate deadline, appellant’s notice of

appeal was due on September 29, 2011. We informed appellant that the appeal

was subject to dismissal for want of jurisdiction unless, by October 17, 2011,

appellant or any party desiring to continue the appeal filed with the court a

response showing a reasonable explanation for the late filing of the notice of

appeal or showing that the notice of appeal was timely filed per the “mailbox”

rule. See Tex. R. App. P. 9.2(b), 10.5(b), 26.3(b), 42.3(a); Hone v. Hanafin, 104
S.W.3d 884, 886 (Tex. 2003). Having received no response, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                    PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: November 10, 2011




                                         2